Case: 16-40010      Document: 00513680278         Page: 1    Date Filed: 09/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-40010
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      September 15, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JAIME ARMANDO RODRIGUEZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 1:93-CR-156-3


Before STEWART, Chief Judge, and JOLLY and JONES, Circuit Judges.
PER CURIAM: *
       Jaime Armando Rodriguez, federal prisoner # 64773-079, appeals the
denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based upon
retroactive Amendment 782 to U.S.S.G. § 2D1.1. He contends that the district
court abused its discretion in denying his § 3582(c)(2) motion and that it should
have granted the motion because he is a nonviolent first-time offender, he does
not have a propensity for future criminal conduct, he has an excellent prison


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40010    Document: 00513680278    Page: 2   Date Filed: 09/15/2016


                                No. 16-40010

record, and he has worked and studied in the prison system. He maintains
that the district court erred in not considering the Sentencing Commission’s
policy statement and the need to avoid unwarranted sentencing disparities. In
addition, Rodriguez asserts that his sentence is procedurally erroneous and
substantively unreasonable.
      The district court considered Rodriguez’s arguments in his § 3582(c)(2)
motion, the 18 U.S.C. § 3553(a) factors and U.S.S.G. § 1B1.10, and the
probation officer’s addendum addressing the motion. Although the district
court implicitly determined that Rodriguez was eligible for a sentence
reduction, the court concluded that the relevant sentencing factors and the
circumstances of the case weighed against exercising its authority to grant a
sentence reduction. See Dillon v. United States, 560 U.S. 817, 827 (2010). The
district court was under no obligation to grant Rodriguez a sentence reduction
despite his eligibility for one. See United States v. Evans, 587 F.3d 667, 673
(5th Cir. 2009). Rodriguez’s argument that the district court did not properly
consider and balance the sentencing factors and that the court should reassess
them is insufficient to show an abuse of discretion.     See United States v.
Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995). We have rejected the suggestion
that a district court must grant a § 3582(c)(2) motion based on amendments to
the Guidelines because failing to do so creates unwarranted sentencing
disparities and fails to take into account the reasons for the amendments.
United States v. Smith, 595 F.3d 1322, 1323 (5th Cir. 2010). Because the
district court’s decision was not based upon an error of law or a clearly
erroneous assessment of the evidence, the district court did not abuse its
discretion in denying the motion. See United States v. Henderson, 636 F.3d
713, 717 (5th Cir. 2011).
      AFFIRMED.



                                      2